Tlie opinion of tlie Court was delivered by
Fenner, J.
Tlie motion to dismiss this appeal lias no merit. Tlie record clearly establishes that the appellants made due and formal application for an order of appeal which was duly granted. The clerk having failed to enter the order oh his minutes, application was made to the judge, on notice to the appellees, to have tlie minptes corrected and the entiy of the order incorporated .therein, which application was granted by the judge.
As tlie order had been granted on the last day of term, application was properly made to the judge at chambers, and lie had the right there, on proper proof of error, to cause his minutes to he corrected so as to conform to the facts. The order as thus entered Axes the return day and complies with all requirements.
The suggestion that the amount in dispute is not within our jurisdiction, is equally unfounded. The claim is for restoration to possession *704of a farm and for damages for unlawful dispossession in tlie sum of over $5000. Tlie latter chain may be excessive, but it is serious, an’d not, in any sense, so fictitious as to authorize a dismissal of the appeal in a case in which defendants would have clearly had the right to appeal to this court., had judgment gone against them.